J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16

                            2017 PA Super 17

MARGIE BLOOME, ADMINISTRATOR         :   IN THE SUPERIOR COURT OF
FOR DARON RHASHAWN                   :        PENNSYLVANIA
TROLLINGER                           :
                                     :
                Appellant            :
                                     :
                                     :
           v.                        :
                                     :   No. 66 MDA 2016
                                     :
MORRIS ALAN AND HILLSIDE             :
GARDENS, LTD.                        :

           Appeal from the Order Entered December 15, 2015
            In the Court of Common Pleas of Luzerne County
                 Civil Division at No(s): 03514 of 2014

MARGIE BLOOME                        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                Appellant            :
                                     :
                                     :
           v.                        :
                                     :
                                     :
ALAN MORRIS, EDWARDSVILLE            :   No. 67 MDA 2016
ASSOCIATES, EDWARDSVILLE             :
APARTMENTS MANAGEMENT, LLC,          :
EDWARDSVILLE APARTMENTS, LP,         :
EAGLE RIDGE APARTMENTS, INC.         :

           Appeal from the Order Entered December 15, 2015
            In the Court of Common Pleas of Luzerne County
                  Civil Division at No(s): 3515 of 2014

MARGIE BLOOME                        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                Appellant            :
                                     :
                                     :
           v.                        :
                                     :
                                     :
SILVER STREET DEVELOPMENT            :   No. 68 MDA 2016
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


    CORPORATION, EDWARDSVILLE                  :
    APARTMENTS, LP AND HILLTOP-                :
    EDWARDSVILLE, LP                           :

               Appeal from the Order Entered December 15, 2015
                In the Court of Common Pleas of Luzerne County
                     Civil Division at No(s): 05985 of 2014

    MARGIE BLOOME                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    SILVER STREET DEVELOPMENT                  :   No. 69 MDA 2016
    CORPORATION                                :

               Appeal from the Order Entered December 15, 2015
                In the Court of Common Pleas of Luzerne County
                       Civil Division at No(s): 05986-2014


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                           FILED JANUARY 24, 2017

        Appellant Margie Bloome, as administrator for the estate of the

deceased, Daron Rhashawn Trollinger (“Mr. Trollinger”), appeals pro se1

from the December 15, 2015, order entered in the Court of Common Pleas

of Luzerne County granting, in part, preliminary objections filed by Silver

____________________________________________


1
  Appellant filed four separate notices of appeal from the entry of the trial
court’s December 15, 2015, order; however, for the ease of discussion, we
have sua sponte consolidated the appeals.

* Former Justice specially assigned to the Superior Court.




                                           -2-
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


Street Development Corporation, Hilltop-Edwardsville, LP, and Edwardsville

Apartments, LP, and dismissing Appellant’s amended complaint. After a

careful review, we conclude the trial court’s December 15, 2015, order is not

a final order, and accordingly, we quash the pro se appeals.

       The record certified to us on appeal presents the following relevant

facts and procedural history. On March 18, 2014, Appellant filed a pro se

writ of summons against Alan Morris2 and Hillside Gardens, LTD., and the

matter was docketed in the lower court at 3514 of 2014. The record reveals

that service of the writ of summons was attempted, but never effectuated,

by the sheriff. See Sheriff’s Service and Affidavit, filed 3/19/14.

       On June 4, 2014, Appellant filed a pro se civil complaint naming solely

as a defendant Silver Street Development Corporation, and the matter was

docketed in the lower court at 3514 of 2014. In a two paragraph complaint,

Appellant    alleged    that,    as   the      owner   of   the   Hilltop-Apartments   in

Edwardsville, Pennsylvania, Silver Street Development Corporation was

negligent as it relates to criminal activity occurring at the property, which led

to crimes occurring against Mr. Trollinger.3


____________________________________________


2
  The certified record is unclear as to whether the party’s correct name is
“Alan Morris” or “Morris Alan.”
3
  As indicated infra, the record reveals that Mr. Trollinger was shot and killed
at the Eagle Ridge Apartment building in Edwardsville. Moreover, after Mr.
Trollinger’s death, someone who lived at the Hilltop Apartment complex
(Footnote Continued Next Page)


                                            -3-
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


      Silver Street Development Corporation filed preliminary objections

alleging Appellant’s complaint was not verified and lacked the requisite

specificity.4 On April 27, 2015, the trial court held a hearing, and by order

entered on April 30, 2015, the trial court granted Silver Street Development

Corporation’s preliminary objections and directed Appellant to file an

amended complaint within thirty days.

      On May 21, 2015, Appellant filed an amended pro se complaint naming

as defendants Silver Street Development Corporation, Hilltop-Edwardsville,

LP, Edwardsville Apartments, LP, Edwardsville Apartments Development,

LLC, Edwardsville Apartments Management, LLC, Eagle Ridge Apartments,

Inc., and Silver Street Development Corporation et al (collectively, and for

ease of discussion, referred to as “Appellees”). Appellant filed the amended

complaint at lower court docket number 3514 of 2014. 5

      In the amended complaint, Appellant alleged that Mr. Trollinger lived

with Elishabah Marshall at the Hilltop Apartments in Edwardsville, and on

May 16, 2012, at approximately 7:00 to 8:00 p.m., Mr. Trollinger went to
                       _______________________
(Footnote Continued)

allegedly requested a replacement credit card to be issued in his name for
one of his accounts.
4
  The preliminary objections are not included in the certified record;
however, the preliminary objections were litigated at a April 27, 2015,
hearing, the transcript for which is included in the certified record.
5
  Appellant filed two pro se amended complaints on May 21, 2015. The
complaints are substantially similar, except the second amended complaint
included as a defendant Silver Street Development Corporation et al.



                                            -4-
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


the nearby Eagle Ridge Apartment building to visit someone. While he was

outside of the Eagle Ridge Apartment building, Mr. Trollinger was attacked

and lethally shot.

      Appellant averred Appellees were liable for the wrongful death of Mr.

Trollinger by not deterring criminal activity at the Eagle Ridge Apartment

building, as well as not installing surveillance cameras, proper door locks,

outside lighting and/or proper fencing. Appellant further averred Appellees

should have banned George Lee Barnes, who shot Mr. Trollinger and had a

history of arrests in connection with other crimes occurring at the Eagle

Ridge Apartment building, from coming onto the property prior to the

shooting.

      Moreover, Appellant suggested that, after the shooting death of Mr.

Trollinger, Elishabah Marshall, with whom Mr. Trollinger had resided,

requested from Comerica Bank a replacement card in the name of Mr.

Trollinger. Appellant suggested Appellees were liable for this fraudulent

activity. Appellant ultimately sought five billion dollars in compensatory and

punitive damages.

      On June 16, 2015, Silver Street Development Corporation, Hilltop-

Edwardsville,   LP,   and   Edwardsville   Apartments,   LP,   filed   preliminary

objections to Appellant’s amended complaint. Therein, they sought to strike

Appellant’s amended complaint on the following grounds: (1) lack of

jurisdiction under Pa.R.Civ.P. 1028(a)(1) due to the fact Appellant added


                                      -5-
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


new parties (Hilltop-Edwardsville, LP, and Edwardsville Apartments, LP, and

Silver Street Development Corporation et al) without the approval of the

court; (2) failing to join indispensable parties, i.e., George Lee Barnes and

Elishabah Marshall; (3) lack of capacity to sue and subject matter

jurisdiction; (4) pendency of prior actions based on the same facts alleged in

Appellant’s amended complaint; (5) failing to identify material facts upon

which a cause of action is based and for insufficient specificity; and (6) in

the nature of demurrer for failing to assert a cause of action. Alternatively,

the preliminary objections sought to strike certain portions of Appellant’s

amended complaint under Pa.R.Civ.P. 1028(a)(2) due to scandalous or

impertinent material.

       On July 10, 2015, Appellant filed an answer in opposition to the

preliminary objections, and on September 9, 2015, the trial court held oral

argument on the matter.          Thereafter, by order entered on December 15,

2015, the trial court granted, in part, the preliminary objections and

dismissed Appellant’s amended complaint.6 Thereafter, Appellant filed four

timely pro se notices of appeal.




____________________________________________


6
  Specifically, the trial court granted all averments set forth in the
preliminary objections, except the trial court denied the motion to strike on
the basis of the pendency of prior actions.



                                           -6-
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


     Initially, prior to addressing the issues presented by Appellant, we

must determine whether the trial court’s December 15, 2015, order is a final

order. As this Court has recently held:

             “The appealability of an order directly implicates the
     jurisdiction of the court asked to review the order.” Estate of
     Considine v. Wachovia Bank, 966 A.2d 1148, 1151 (Pa.Super.
     2009). “[T]his Court has the power to inquire at any time, sua
     sponte, whether an order is appealable.” Id.; Stanton v.
     Lackawanna Energy, Ltd., 915 A.2d 668, 673 (Pa.Super.
     2007). Pennsylvania law makes clear:
            [A]n appeal may be taken from: (1) a final order or
            an order certified as a final order (Pa.R.A.P. 341);
            (2) an interlocutory order as of right (Pa.R.A.P. 311);
            (3) an interlocutory order by permission (Pa.R.A.P.
            312, 1311, 42 Pa.C.S.A. § 702(b)); or (4) a
            collateral order (Pa.R.A.P. 313).
     Pennsylvania Rule of Appellate Procedure 341 defines “final
     orders” and states:
            Rule 341. Final Orders; Generally
            (a) General rule. Except as prescribed in
            subdivisions (d), and (e) of this rule, an appeal may
            be taken as of right from any final order of an
            administrative agency or lower court.
            (b) Definition of final order. A final order is any
            order that:
            (1) disposes of all claims and of all parties; or
            (2) is expressly defined as a final order by statute;
            or
            (3) is entered as a final order pursuant to subdivision
            (c) of this rule.
            (c) Determination of finality. When more than
            one claim for relief is presented in an action, whether
            as a claim, counterclaim, cross-claim, or third-party
            claim...the trial court...may enter a final order as to
            one or more but fewer than all of the claims...only
            upon an express determination that an immediate
            appeal would facilitate resolution of the entire case.
            Such an order becomes appealable when entered. In
            the absence of such a determination and entry of a
            final order, any order...that adjudicates fewer than
            all the claims...shall not constitute a final order[.]

                                    -7-
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


       Pa.R.A.P. 341(a)–(c). [Thus,] [u]nder Rule 341, a final order
       can be one that disposes of all the parties and all the claims, is
       expressly defined as a final order by statute, or is entered as a
       final order pursuant to the trial court's determination under Rule
       341(c).

In re Estate of Cella, 12 A.3d 374, 377-78 (Pa.Super. 2010) (some

internal citations omitted).

       Instantly, there is no indication from the record that Appellant served

the amended complaint upon Edwardsville Apartments Management, LLC, or

Eagle Ridge Apartments, Inc.             Furthermore, these parties did not file

preliminary objections, have not been dismissed from this matter, and

Appellant has not discontinued her case against them.

       Accordingly, until Appellant obtains the trial court’s determination of

finality, acquires this Court’s permission to appeal per Chapter 13 of the

appellate rules, or obtains leave of court to discontinue her case pending

against various parties, we lack jurisdiction to entertain the appeals as

filed.7, 8

____________________________________________


7
   Appellant makes no argument that the December 15, 2015, order is
expressly defined by statute as a final order. Likewise, she does not qualify
the order on appeal as interlocutory as of right or collateral to the main
cause of action. See Pa.R.A.P. 311; 313. Rather, she mistakenly suggests
she is appealing from a final order, which dismissed all parties and all
claims.
8
  We note that, as indicated supra, Appellant filed a writ of summons against
Alan Morris (or Morris Alan) and Hillside Gardens, LTD.; however, she failed
to effectuate proper service of the writ, thus depriving the trial court of
personal jurisdiction over them. See Cahill v. Schults, 643 A.2d 121
(Footnote Continued Next Page)


                                           -8-
J-A25026-16, J-A25027-16, J-A25028-16, J-A25029-16


      Appeals Quashed. Jurisdiction Relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/2017




                       _______________________
(Footnote Continued)

(Pa.Super. 1994). Moreover, Appellant failed to name either party as a
defendant in any ensuing complaint and, more particularly, Appellant did not
include either party as a defendant in the amended complaint. Thus, there
are no claims pending against them. See Brooks v. B & R Touring Co.,
939 A.2d 398 (Pa.Super. 2007). Additionally, although included as Appellee
in the caption, the record is unclear as to when Edwardsville Associates was
added as a party to this case in the lower court. Therefore, the trial court is
directed to determine whether these parties should be stricken from this
matter.



                                            -9-